***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. TERRENCE LAMONT
                 BOYD
               (AC 38542)
                       Keller, Mullins and Norcott, Js.

                                   Syllabus

Convicted of the crimes of disorderly conduct and interfering with an officer
    arising out of an altercation outside a bar with a female patron, R, and
    his subsequent arrest, the defendant appealed to this court. He claimed,
    inter alia, that the evidence was insufficient to support his conviction
    of disorderly conduct. Specifically, he claimed that his act of raising his
    hand as R came toward him was insufficient to establish the intent
    element of the crime of disorderly conduct. Held:
1. There was sufficient evidence presented at trial to support a finding that
    the defendant engaged in violent, tumultuous or threatening behavior
    to support his conviction of disorderly conduct: R testified that she
    ducked because she believed that the defendant was going to hit her,
    other witnesses testified that the defendant aggressively swung at the
    back of R’s head or shoved her, and the jury was free to credit that
    testimony and to reject the defendant’s self-serving testimony that he
    raised his hand as R came toward him only to get her to back off;
    moreover, the mens rea language in the disorderly conduct statute (§ 53a-
    182) requires that a defendant’s predominant intent must be to cause
    what a reasonable person operating under contemporary community
    standards would consider a feeling of anxiety prompted by threatened
    danger or harm, and the state here presented sufficient evidence con-
    cerning the circumstances leading up to the offensive conduct from
    which the jury reasonably could have found that the defendant specifi-
    cally intended to cause R inconvenience, annoyance, or alarm by either
    swinging his fist at the back of her head or shoving her.
2. The defendant could not prevail on his claim that the trial court improperly
    failed to instruct the jury concerning the definition of certain terms
    when it set forth the elements of the charge of interfering with an officer;
    the entirety of the defendant’s claim was predicated on his mistaken
    interpretation of the trial court’s supplemental charge to the jury as its
    principal charge, and the court, in its principal charge, instructed the
    jury with the exact definitions that the defendant claimed on appeal
    were omitted and in substantial conformance with his request to charge.
          Argued May 22—officially released September 19, 2017

                             Procedural History

   Substitute information charging the defendant with
two counts of the crime of threatening in the second
degree, and with the crimes of disorderly conduct and
interfering with an officer, brought to the Superior
Court in the judicial district of Stamford-Norwalk and
tried to the jury before Holden, J.; verdict and judgment
of guilty of disorderly conduct and interfering with an
officer, from which the defendant appealed to this
court. Affirmed.
 Richard H. Stannard III, with whom, on the brief,
was Justin R. Clark, for the appellant (defendant).
  Linda Currie-Zeffiro, assistant state’s attorney, with
whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, and Katherine Donoghue, deputy assis-
tant state’s attorney, for the appellee (state).
                          Opinion

   NORCOTT, J. The defendant, Terrence Lamont Boyd,
appeals from the judgment of conviction, rendered after
a jury trial, of disorderly conduct in violation of General
Statutes § 53a-182 (a) (1)1 and interfering with an officer
in violation of General Statutes § 53a-167a (a).2 The
jury found the defendant not guilty of two counts of
threatening in the second degree, each in violation of
General Statutes § 53a-62 (a) (2). On appeal, the defend-
ant claims that (1) there was insufficient evidence pre-
sented at trial to convict him of disorderly conduct and
(2) the trial court erred when it provided incomplete
or incorrect jury instructions. We disagree and, accord-
ingly, affirm the judgment of the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
At approximately 11 p.m. on June 27, 2014, Bridgette
Powell arrived with Alisabeth Rojas at the Moose Lodge
(bar) in South Norwalk. The defendant arrived at the
bar separately. Rojas, an employee of the bar, was
attending as a patron that night. Although Rojas did not
previously know the defendant, Powell had known him
for a long time. While at the bar, Powell and Rojas
consumed alcoholic drinks.
   At approximately 2 a.m. on June 28, 2014, when the
patrons were leaving the bar, Melvyn Mayberry, a
bouncer working that night, saw Rojas tell the defend-
ant that it was time to leave the bar. The defendant
responded that he was not going to leave. After May-
berry informed the defendant that he needed to leave,
he agreed and, escorted by Mayberry, began to exit the
bar. Mayberry saw the defendant and Rojas begin to
argue immediately outside the bar, and inserted himself
between the two. He heard the defendant say ‘‘the bitch
ain’t gonna cut me.’’ At that point, all of the parties
were at the top of the stairs on the landing outside the
bar. Mayberry escorted Powell, Rojas, and the defend-
ant down the stairs and into the alley, toward their
respective cars, while still maintaining a physical bar-
rier between the defendant and Rojas, with Rojas walk-
ing slightly ahead.
  Meanwhile, Garrett Kruger, a uniformed Norwalk
police officer, was in his patrol cruiser across the street
when he saw Powell, Rojas, and the defendant exiting
the bar and ‘‘screaming and yelling at each other.’’ Based
on his observations, the defendant ‘‘appeared to be the
aggressor.’’ Kruger drove his cruiser into the alley where
Powell, Rojas, and the defendant were fighting and
radioed for backup. He then exited his cruiser and
loudly told Powell, Rojas, and the defendant to ‘‘leave
the area and disperse’’ and to ‘‘stop yelling at each
other.’’ They followed Kruger’s command to disperse
and began to walk further down the alley toward their
cars, but they did not cease yelling at one another. As a
result, Kruger followed them on foot down the alleyway
from a distance of approximately fifteen feet. Kruger
saw the defendant ‘‘screaming at the two females,’’
accompanied by aggressive arm movements, ‘‘as if he
was almost talking with his hands in an angry tone
of voice.’’
   After Kruger, Mayberry, Powell, Rojas, and the
defendant exited the alley into the small parking lot
where the patrons’ cars were located, the defendant
came within three feet of Rojas as she turned her back
to open the passenger side door of Powell’s car. Kruger
and Mayberry saw the defendant swing his fist at Rojas’
head while her back was to him and as she was bending
down to open the car door. Kruger was within four feet
of the defendant and Rojas when he saw the ‘‘defendant
[take] an aggressive stance toward [Rojas] and [ball]
up his fists, [come] all the way back and [begin] to
throw a punch.’’ Rojas ducked when she peripherally
saw the movement and felt ‘‘threatened.’’ As a result,
Rojas lost her balance, stumbled, and fell to one knee.3
   Immediately after Rojas fell, Mayberry grabbed the
defendant in a ‘‘bear hug,’’ and Kruger simultaneously
grabbed the defendant, using ‘‘[m]ild physical force’’ to
place the defendant’s forearms and hands against the
alley wall. During this struggle, Kruger identified him-
self as a police officer and told the defendant multiple
times to ‘‘calm down’’ and to ‘‘relax,’’ but the defendant
kept screaming at Kruger to ‘‘go fuck [himself]’’ and
‘‘what the fuck are you arresting me for?’’ Instead of
complying with Kruger’s commands, the defendant
balled his fists and tensed up his back before attempting
to spin to face Kruger. Kruger then used the defendant’s
body momentum to take him to the ground.
   Ramon Tejada, another uniformed Norwalk police
officer, ran down the alley to assist at this moment.
While the defendant was on the ground, he was actively
resisting arrest by refusing the officers’ requests to give
them both of his hands, which were then underneath
his body. Kruger, who was on the defendant’s left side,
managed to pull out the defendant’s left arm and to
place a handcuff on his left wrist. Kruger and Tejada,
who was on the defendant’s right side, repeatedly com-
manded the defendant to pull out his right arm so that
they could secure the other handcuff, but the defendant
failed to comply with those commands and, at one point,
said that ‘‘he was not going to let go.’’ Together, Tejada
and Kruger eventually were able to secure the defendant
with handcuffs. While they were walking with the
defendant toward the front of the alley to the cruisers,
the defendant stated: ‘‘Why am I getting arrested? I
didn’t fucking do shit. She stabbed me. Why am I the
one getting arrested?’’ The defendant refused to allow
the officers to check for injury, but Kruger shone a
flashlight along the defendant’s body to check for any
tears or rips to his clothing and for any stab wounds.
Neither officer saw any indication of a wound on the
defendant’s body. The defendant did not have blood on
him, was not limping, and did not complain of being in
pain at any point. Because the officers did not see any
indication of a stab wound, they placed him in the
back of Tejada’s cruiser instead of calling the Norwalk
paramedic team.
  After securing the defendant in Tejada’s cruiser, both
officers walked back to Rojas and searched her person
and purse for any sharp object that may have been used
to stab the defendant. Nothing was located, and there
was no indication of blood on her person or belongings.
  On July 7, 2015, the defendant was charged in the
operative information with disorderly conduct, interfer-
ing with an officer, and two counts of threatening in
the second degree. After a jury trial, the defendant was
found guilty of disorderly conduct and interfering with
an officer, and not guilty of the two counts of threaten-
ing in the second degree. On August 27, 2015, the court
sentenced the defendant to a total effective sentence
of fifteen months imprisonment. This appeal followed.
Additional facts will be set forth as necessary.
                             I
   The defendant first claims that there was insufficient
evidence presented at trial to convict him of disorderly
conduct. He specifically contends that his testimony at
trial established that his actions on the day of the inci-
dent did not meet the elements of the court’s instruction
to the jury on disorderly conduct because he ‘‘merely
rais[ed] his hand up or [put] it out as [Rojas] came
[toward] him and . . . she ran into it and fell as a result
of the push.’’ The state responds that it presented ample
evidence from which the jury could have found, beyond
a reasonable doubt, that the defendant’s actions satis-
fied the elements of disorderly conduct. We agree with
the state.
   The following additional facts are relevant to this
claim. Contrary to the testimony of the other witnesses,
who observed the defendant aggressively swing at the
back of Rojas’ head, the defendant testified that he,
in an effort to ‘‘protect’’ himself, ‘‘pushed her’’ away
from him.
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [finder of fact] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
  ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defend-
ant guilty of the charged offense, [but] each of the basic
and inferred facts underlying those conclusions need
not be proved beyond a reasonable doubt. . . . If it is
reasonable and logical for the jury to conclude that a
basic fact or an inferred fact is true, the jury is permitted
to consider the fact proven and may consider it in com-
bination with other proven facts in determining whether
the cumulative effect of all the evidence proves the
defendant guilty of all the elements of the crime charged
beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v.
Crespo, 317 Conn. 1, 16–17, 115 A.3d 447 (2015).
   The court’s instructions adopted, nearly verbatim,
our articulation of the elements of disorderly conduct:
‘‘We have explained that the crime of disorderly conduct
consists of two elements: (1) that the defendant
intended to cause, or recklessly created a risk of caus-
ing, inconvenience, annoyance or alarm and (2) that he
did so by engaging in fighting or in violent, tumultuous
or threatening behavior . . . .’’ (Internal quotation
marks omitted.) State v. Briggs, 94 Conn. App. 722,
726–27, 894 A.2d 1008, cert. denied, 278 Conn. 912, 899
A.2d 39 (2006).
  We conclude that there was sufficient evidence pre-
sented at trial to support the defendant’s conviction of
disorderly conduct. Both Mayberry and Kruger testified
that the defendant aggressively swung at the back of
Rojas’ head when she was trying to enter Powell’s car.
Although Powell testified that the defendant neither
swung at nor punched Rojas, and that Rojas fell because
of a combination of her intoxicated state and her high
heels, she also testified that the defendant shoved Rojas.
Rojas testified that, when she saw the defendant in her
peripheral vision, she ducked because she believed that
he was going to hit her. She further testified that she
fell to one knee as a result of her movement to avoid
the defendant hitting her.
  The defendant concedes that ‘‘[i]f the state’s version
of the facts is to be believed, then [he] would certainly
have engaged in ‘fighting or in violent, tumultuous or
threatening behavior.’ ’’ He insists, however, that the
evidence, namely, his own testimony,4 supported that
he ‘‘merely rais[ed] his hand up or [put] it out as [Rojas]
came [toward] him and that she ran into it and fell as
a result of the push.’’ He further argues that this self-
serving testimony supported his argument that his ‘‘con-
scious objective in raising his hand was not necessarily
to cause inconvenience, annoyance or alarm.’’ He also
argues, without citing to any legal authority, that ‘‘the
mere act of raising one’s hand—either in defense or
offense—does not necessarily satisfy the intent element
of the crime of disorderly conduct.’’ We are not per-
suaded.
   First, this argument ignores our standard of review,
which requires us to construe the evidence in the light
most favorable to sustaining the verdict and to defer
to the jury’s credibility assessments. See State v. Crespo,
supra, 317 Conn. 16–17; State v. Jason B., 111 Conn.
App. 359, 363, 958 A.2d 1266 (2008), cert. denied, 290
Conn. 904, 962 A.2d 794 (2009). ‘‘[The jury] is free to
juxtapose conflicting versions of events and determine
which is more credible. . . . It is the [jury’s] exclusive
province to weigh the conflicting evidence and to deter-
mine the credibility of witnesses. . . . The [jury] can
. . . decide what—all, none, or some—of a witness’
testimony to accept or reject.’’ (Internal quotation
marks omitted.) State v. Senquiz, 68 Conn. App. 571,
576, 793 A.2d 1095, cert. denied, 260 Conn. 923, 797
A.2d 519 (2002).
   The defendant’s argument also fails to account for
well-established law that interprets the mens rea lan-
guage of § 53a-182 (a)—‘‘with intent to cause inconve-
nience, annoyance or alarm, or recklessly creating a risk
thereof’’— to ‘‘mean that the defendant’s predominant
intent [must be] to cause what a reasonable person
operating under contemporary community standards
would consider a disturbance to or impediment of a
lawful activity, a deep feeling of vexation or provoca-
tion, or a feeling of anxiety prompted by threatened
danger or harm.’’ (Emphasis omitted; internal quotation
marks omitted.) State v. Andriulaitis, 169 Conn. App.
286, 293, 150 A.3d 720 (2016), citing State v. Indrisano,
228 Conn. 795, 810, 640 A.2d 986 (1994).
  The state presented sufficient evidence from which
the jury reasonably could have found that the defendant
specifically intended to cause Rojas inconvenience,
annoyance, or alarm by either swinging his fist at the
back of her head, or shoving her. The jury was free to
credit the testimony of Mayberry, Kruger, Powell, and
Rojas that the defendant either swung his fist at the
back of Rojas’ head, or shoved her, and was also free
to reject the defendant’s self-serving testimony that he
merely pushed her shoulder or raised his hand to get
her to ‘‘back off.’’ See State v. Senquiz, supra, 68 Conn.
App. 576. The jury also was free to credit the circum-
stances leading up to the offensive conduct, including
the undisputed argument between Rojas and the
defendant that continued from the front of the bar,
down the alley, and to Powell’s car, to draw the infer-
ence that the defendant, whom Kruger described as
the aggressor, intended to cause Rojas inconvenience,
annoyance, or alarm.
  We conclude that the evidence presented at trial was
sufficient for a reasonable fact finder to conclude that
the state proved beyond a reasonable doubt all of the
necessary elements required to support a conviction
for disorderly conduct under § 53a-182 (a) (1).
                            II
   The defendant next claims that the court improperly
failed to charge the jury, pursuant to his request to
charge, on all of the elements of interfering with an
officer. Specifically, he argues that the court erred when
it failed to instruct the jury on the definitions of the
elements of interference and the element of intent. The
entirety of the defendant’s claim is predicated on his
mistaken interpretation of the court’s supplemental jury
charge as its principal jury charge. As a result, the
defendant fails to recognize that the court, in its princi-
pal charge, charged the jury with the exact instructions
he now claims, on appeal, were missing. Accordingly,
we reject the defendant’s claim of instructional error.
   The following procedural history is relevant to our
disposition of the defendant’s claim. On the first day
of trial, both the defendant and the state submitted to
the court very similar requests to charge. After the par-
ties rested, the court held an on-the-record charging
conference. After confirming that defense counsel had
seen the state’s proposed request to charge, the court
stated that it would charge the jury in accordance with
the state’s proposed charge, with the exception that it
might give one instruction in regard to the element of
intent, instead of repeating the same for each charge.
The court outlined its proposed instructions as to the
charge of interfering with an officer, which included
the exact same language on intent that the court gave
the next day in its actual charge. After consulting with
both parties, the court advised that it would hear any
objections to the proposed charge the following
morning.
  The following day, the defendant objected only to
the court’s proposed instruction regarding conscious-
ness of guilt evidence, and the court subsequently omit-
ted it. After the closing arguments, the court instructed
the jury (principal charge). After the court instructed
the jury and the jurors exited the courtroom, it provided
the parties with a final opportunity to comment on the
principal charge. The state had three objections to the
court’s principal charge, two relating to the court’s
instructions on interfering with an officer. In relevant
part, the state argued first that the court incorrectly
had included the word ‘‘not’’ in its instruction to the jury
on how broadly it was to construe the words ‘‘hinders,’’
‘‘endangers,’’ or ‘‘interferes.’’ Second, the state argued
that the court failed to name Tejada in addition to Kru-
ger in its summary of the charge on interfering with an
officer. Defense counsel had one objection to the
court’s charge, but it did not relate to the court’s charge
on interfering with an officer. When the court asked the
parties if there was ‘‘[a]nything else,’’ counsel answered,
‘‘[t]hat’s it.’’
  In response to the parties’ objections or their per-
ceived deficiencies in the court’s principal charge, the
court provided the following supplemental charge,
which the defendant now argues constituted the court’s
entire instruction as to the elements of interfering with
a police officer: ‘‘Interfering with a police officer; that
applies to either [Tejada] or [Kruger]. Further, the
words in the first element are obstructed, resisted, hin-
dered or endangered a [police] officer. That’s interfered
with an officer. And the words, hinders, endangers or
interferes, are to be broadly construed to prohibit any
act that would amount to meddling in or hampering the
activities of the police in the performance of their
duties. And again, you’ll have the elements with you
for your review.’’ The court subsequently gave the jurors
a written copy of its principal charge for use in their
deliberations.
   ‘‘We begin with the well established standard of
review governing the defendant’s challenge to the trial
court’s jury instruction. Our review of the defendant’s
claim requires that we examine the [trial] court’s entire
charge to determine whether it is reasonably possible
that the jury could have been misled by the omission
of the requested instruction. . . . While a request to
charge that is relevant to the issues in a case and that
accurately states the applicable law must be honored,
a [trial] court need not tailor its charge to the precise
letter of such a request. . . . If a requested charge is
in substance given, the [trial] court’s failure to give a
charge in exact conformance with the words of the
request will not constitute a ground for reversal. . . .
As long as [the instructions] are correct in law, adapted
to the issues and sufficient for the guidance of the jury
. . . we will not view the instructions as improper.’’
(Internal quotation marks omitted.) State v. Kitchens,
299 Conn. 447, 454–55, 10 A.3d 942 (2011).
  ‘‘A party may preserve for appeal a claim that a jury
instruction was improper either by submitting a written
request to charge or by taking an exception to the
charge as given. [See Practice Book §§ 16-20 and 42-
16].’’ State v. Terwilliger, 294 Conn. 399, 406, 984 A.2d
721 (2009). ‘‘Thus, a party may preserve for appeal a
claim that an instruction, which was proper to give,
was nonetheless defective either by: (1) submitting a
written request to charge covering the matter; or (2)
taking an exception to the charge as given. . . . More-
over, the submission of a request to charge covering
the matter at issue preserves a claim that the trial court
improperly failed to give an instruction on that mat-
ter. . . .
  ‘‘Under either method, some degree of specificity is
required, as a general request to charge or exception
will not preserve specific claims. . . . Thus, a claim
concerning an improperly delivered jury instruction will
not be preserved for appellate review by a request to
charge that does not address the specific component
at issue . . . .’’ (Citations omitted; internal quotation
marks omitted.) State v. Johnson, 165 Conn. App. 255,
284–85, 138 A.3d 1108, cert. denied, 322 Conn. 904, 138
A.3d 933 (2016).
   We conclude that the defendant preserved his claim
of instructional error by filing a request to charge. The
defendant’s claim ultimately fails, however, because he
has misconstrued the court’s supplemental charge as
its complete charge. In particular, the defendant argues
that the court improperly omitted in its supplemental
instruction language that both his and the state’s
requests to charge included, to wit: the definitions of
‘‘obstructs,’’ ‘‘resists,’’ ‘‘hinders,’’ and ‘‘endangers,’’ and
that each are to be ‘‘broadly construed to prohibit any
act that would amount to meddling in or hampering the
activities of police in the performance of their duties.’’
He additionally argues that the court improperly omit-
ted both parties’ request to charge on the intent element
of interfering with an officer, which included language
that ‘‘[a] person acts intentionally with respect to a
result when his conscious objective is to cause such
[a] result.’’ We conclude, however, that after completing
a careful review of the record, it is clear that in its
principal charge, the court instructed the jury in sub-
stantial conformance with the defendant’s request to
charge. Indeed, the court instructed the jury exactly
as the defendant now argues the court should have
instructed the jury concerning the elements of interfer-
ing with an officer.5 Accordingly, we reject the defend-
ant’s claims of error.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    General Statutes § 53a-182 (a) provides in relevant part: ‘‘A person is
guilty of disorderly conduct when, with intent to cause inconvenience,
annoyance or alarm . . . such person: (1) Engages in fighting or in violent,
tumultuous or threatening behavior . . . .’’
   2
     General Statutes § 53a-167a (a) provides in relevant part: ‘‘A person is
guilty of interfering with an officer when such person obstructs, resists,
hinders or endangers any peace officer . . . in the performance of such
peace officer’s . . . duties.’’
   3
     Powell testified at trial that she saw the defendant ‘‘shove’’ Rojas and
that Rojas fell because ‘‘she lost her balance’’ and ‘‘because she had some
heels on.’’
   4
     The defendant testified that he pushed Rojas away from him, and that
he touched her shoulder as she came towards him in an effort to get her
to ‘‘back up.’’ He also testified that he was simply trying to protect himself.
   5
     The only meaningful difference between the defendant’s request and the
charge given is that the defendant requested more elaboration of the second
element of interference with an officer, which addresses the jury’s consider-
ation of whether the officers’ use of force was justified. The defendant’s
appellate claim, however, does not challenge the court’s instruction as to
the use of force. Instead, he challenges only the court’s purported failure
to instruct the jury on the definitions of the elements of interference and
the element of intent.